


Exhibit 10.1
PANERA BREAD COMPANY
2015 STOCK INCENTIVE PLAN
1.
Purpose

The purpose of this 2015 Stock Incentive Plan (the “Plan”) of Panera Bread
Company, a Delaware corporation (the “Company”), is to advance the interests of
the Company’s stockholders by enhancing the Company’s ability to attract, retain
and motivate persons who are expected to make important contributions to the
Company and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest as determined by the Board of Directors of
the Company (the “Board”).
2.
Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “ Securities Act ”), or any successor form) are eligible to be
granted Awards (as defined below) under the Plan. Each person who is granted an
Award under the Plan is deemed a “Participant.” The Plan provides for the
following types of awards, each of which is referred to as an “Award”: Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), RSUs (as defined in Section 7) and Other Stock-Based
Awards (as defined in Section 8). Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
3.
Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award. All actions and decisions by the Board with respect to the
Plan and any Awards shall be made in the Board’s discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.
(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of such Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to such Awards that the officers may grant; provided further , however,
that no officer shall be authorized to grant such Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1(f) under the Exchange Act). The Board may not delegate
authority under this Section 3(c) to grant Restricted Stock, unless Delaware law
then permits such delegation.
(d) Awards to Non-Employee Directors. Awards to non-employee directors will be
granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 5605(a)(2) of the NASDAQ Marketplace
Rules.
 

1

--------------------------------------------------------------------------------




4.
Stock Available for Awards

(a) Number of Shares; Share Counting.
(1) Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to One Million Seven Hundred Fifty Thousand
(1,750,000) shares of Class A Common Stock, $.0001 par value per share, of the
Company (the “Common Stock”), any or all of which Awards may be in the form of
Incentive Stock Options (as defined in Section 5(b)). Shares of Common Stock
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.
(2) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan under this Section 4(a) and under the
sublimits contained in Sections 4(b)(2) and 11(g):
(A) all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimits referenced in the first clause of this Section 4(a)(2); provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants a SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;
(B) if any Award (i) expires or is terminated, surrendered or cancelled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of a SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the future grant of Awards; provided, however , that (1) in the
case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code, (2) in the case of the exercise of a SAR, the number
of shares counted against the shares available under the Plan and against the
sublimits referenced in the first clause of this Section 4(a)(2) shall be the
full number of shares subject to the SAR multiplied by the percentage of the SAR
actually exercised, regardless of the number of shares actually used to settle
such SAR upon exercise and (3) the shares covered by a Tandem SAR shall not
again become available for grant upon the expiration or termination of such
Tandem SAR;
(C) shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy minimum statutory tax
withholding obligations with respect to Awards (including shares retained from
the Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards; and
(D) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.
(b) Sublimits. Subject to adjustment under Section 10, the following sublimits
on the number of shares subject to Awards shall apply:
(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 1,000,000 per year. For purposes of the foregoing limit, the
combination of an Option in tandem with a SAR shall be treated as a single
Award. The per-Participant limit described in this Section 4(b)(1) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).
(2) Limit on Awards to Non-Employee Directors. The maximum number of shares with
respect to which Awards may be granted to directors who are not employees of the
Company at the time of grant shall be 10% of the maximum number of authorized
shares set forth in Section 4(a)(1).
(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

2

--------------------------------------------------------------------------------




 
5.
Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.
(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Panera Bread Company, any
of Panera Bread Company’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.
(c) Exercise Price. The Board shall establish the exercise price of each Option
or the formula by which such exercise price will be determined. The exercise
price shall be specified in the applicable Option agreement. The exercise price
shall be not less than 100% of the fair market value per share of Common Stock
as determined by (or in a manner approved by) the Board (“Fair Market Value”) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.
(d) Duration of Options. Subject to the provisions of the Plan, each Option
shall be exercisable at such times and subject to such terms and conditions as
the Board may specify in the applicable Option agreement; provided, however ,
that no Option will be granted with a term in excess of 10 years.
(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.
(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:
(1) in cash or by check, payable to the order of the Company;
(2) except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
(3) to the extent provided for in the applicable Option agreement or approved by
the Board, by delivery (either by actual delivery or attestation) of shares of
Common Stock owned by the Participant valued at their Fair Market Value,
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the Fair Market Value on the date
of exercise;
(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, by payment of such other lawful
consideration as the Board may determine; or

3

--------------------------------------------------------------------------------




(6) by any combination of the above permitted forms of payment.
(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NASDAQ Stock Market (“NASDAQ”).
(h) No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.
(i) No Dividend Equivalents. No Option shall provide for the payment or accrual
of dividend equivalents.
6.
Stock Appreciation Rights

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.
(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.
(c) Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividend equivalents.
(d) Duration of SARs. Subject to the provisions of the Plan, each SAR shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable SAR agreement; provided, however, that no SAR will
be granted with a term in excess of 10 years.
(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.
(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10):
(1) amend any outstanding SAR granted under the Plan to provide a measurement
price per share that is lower than the then-current measurement price per share
of such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise or measurement
price per share lower than the then-current measurement price per share of the
cancelled SAR, (3) cancel in exchange for a cash payment any outstanding SAR
with a measurement price per share above the then-current Fair Market Value, or
(4) take any other action under the Plan that constitutes a “repricing” within
the meaning of the rules of the NASDAQ.
(g) No Reload Rights. No SAR granted under the Plan shall contain any provision
entitling the grantee to the automatic grant of additional SARs in connection
with any exercise of the original SAR.
 7.
Restricted Stock: RSUs

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“RSUs”).

4

--------------------------------------------------------------------------------




(b) Terms and Conditions for Restricted Stock and RSUs. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
Restricted Stock and RSUs, including the conditions for vesting and repurchase
(or forfeiture) and the issue price, if any.
(c) Additional Provisions Relating to Restricted Stock.
(1) Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Unvested Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Unvested Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock. No interest will be paid on Unvested
Dividends.
(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.
(d) Additional Provisions Relating to RSUs.
(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each RSU, the Participant shall be entitled
to receive from the Company the number of shares of Common Stock specified in
the Award agreement or (if so provided in the applicable Award agreement) an
amount of cash equal to the Fair Market Value of such number of shares. The
Board may provide that settlement of RSUs shall be deferred, on a mandatory
basis or at the election of the Participant, in a manner that complies with
Section 409A of the Code or any successor provision thereto, and the regulations
thereunder (“Section 409A”).
(2) Voting Rights. A Participant shall have no voting rights with respect to any
RSUs.
(3) Dividend Equivalents. The Award agreement for RSUs may provide Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”). Dividend Equivalents may be paid
currently or credited to an account for the Participant, may be settled in cash
and/or shares of Common Stock and shall be subject to the same restrictions on
transfer and forfeitability as the RSUs with respect to which paid, in each case
to the extent provided in the Award agreement. No interest will be paid on
Dividend Equivalents.
 8.
Other Stock-Based Awards.

(a) General. The Board may grant other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.
(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto.
(c) Dividend Equivalents. The Award agreement for an Other Stock-Based Award may
provide Participants with the right to receive Dividend Equivalents. Dividend
Equivalents may be paid currently or credited to an account for the Participant,
may be settled in cash and/or shares of Common Stock and shall be subject to the
same restrictions on transfer and forfeitability as the Other Stock-Based Award
with respect to which paid, in each case to the extent provided in the Award
agreement. No interest will be paid on Dividend Equivalents.
 

5

--------------------------------------------------------------------------------




9.
Performance Awards.

(a) Grants. Restricted Stock, RSUs and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 9 (“Performance Awards”).
(b) Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under
Section 162(m) (“Performance-Based Compensation”) shall be made only by a
Committee (or a subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be treated as referring to such Committee (or subcommittee). “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a “covered employee” under Section 162(m)(3) of
the Code.
(c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following, which may be determined pursuant to generally
accepted accounting principles (“GAAP”) or on a non-GAAP basis, as determined by
the Committee: net income, earnings before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit before or
after discontinued operations and/or taxes, sales, sales growth, earnings
growth, cash flow or cash position, gross margins, stock price, bakery-cafe
development, return on sales, assets, equity or investment, improvement of
financial ratings, achievement of balance sheet or income statement objectives
or total stockholder return. Such goals may reflect absolute entity or business
unit performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Committee may specify
that such performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (v) fluctuation in foreign currency
exchange rates, and (vi) charges for restructuring and rationalization programs.
Such performance measures: (x) may vary by Participant and may be different for
different Awards; (y) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and
(z) shall be set by the Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m). Awards that are
not intended to qualify as Performance-Based Compensation may be based on these
or such other performance measures as the Board may determine.
(d) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
(e) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.
 10.
Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a), 4(b),
and 11(g), (iii) the number and class of securities and exercise price per share
of each outstanding Option, (iv) the share and per-share provisions and the
measurement price of each outstanding SAR, (v) the number of shares subject to
and the repurchase price per share subject to each outstanding award of
Restricted Stock and (vi) the share and per-share-related provisions and the
purchase price, if any, of each outstanding RSU and each Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

6

--------------------------------------------------------------------------------




(b) Reorganization Events.
(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.
(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unexercised and/or unvested Awards will terminate immediately
prior to the consummation of such Reorganization Event unless exercised by the
Participant (to the extent then exercisable) within a specified period following
the date of such notice, (iii) provide that outstanding Awards shall become
exercisable, realizable or deliverable, or restrictions applicable to an Award
shall lapse, in whole or in part prior to or upon such Reorganization Event,
(iv) in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the “Acquisition Price”), make or
provide for a cash payment to Participants with respect to each Award held by a
Participant equal to (A) the number of shares of Common Stock subject to the
vested portion of the Award (after giving effect to any acceleration of vesting
that occurs upon or immediately prior to such Reorganization Event) multiplied
by (B) the excess, if any, of (I) the Acquisition Price over (II) the exercise,
measurement or purchase price of such Award and any applicable tax withholdings,
in exchange for the termination of such Award, (v) provide that, in connection
with a liquidation or dissolution of the Company, Awards shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(vi) any combination of the foregoing. In taking any of the actions permitted
under this Section 10(b)(2), the Board shall not be obligated by the Plan to
treat all Awards, all Awards held by a Participant, or all Awards of the same
type, identically.
(B) Notwithstanding the terms of Section 10(b)(2)(A), in the case of outstanding
RSUs that are subject to Section 409A: (i) if the applicable RSU agreement
provides that the RSUs shall be settled upon a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), and the
Reorganization Event constitutes such a “change in control event”, then no
assumption or substitution shall be permitted pursuant to Section 10(b)(2)(A)(i)
and the RSUs shall instead be settled in accordance with the terms of the
applicable RSU agreement; and (ii) the Board may only undertake the actions set
forth in clauses (iii), (iv) or (v) of Section 10(b)(2)(A) if the Reorganization
Event constitutes a “change in control event” as defined under Treasury
Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A; if the Reorganization Event is not a “change in control event” as
so defined or such action is not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the RSUs
pursuant to clause (i) of Section 10(b)(2)(A), then the unvested RSUs shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.
(C) For purposes of Section 10(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.
(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise,

7

--------------------------------------------------------------------------------




apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to such Restricted Stock;
provided, however, that the Board may either provide for termination or deemed
satisfaction of such repurchase or other rights under the instrument evidencing
any Restricted Stock or any other agreement between a Participant and the
Company, either initially or by amendment, or provide for forfeiture of such
Restricted Stock if issued at no cost. Upon the occurrence of a Reorganization
Event involving the liquidation or dissolution of the Company, except to the
extent specifically provided to the contrary in the instrument evidencing any
Restricted Stock or any other agreement between a Participant and the Company,
all restrictions and conditions on all Restricted Stock then outstanding shall
automatically be deemed terminated or satisfied.
 11.
General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award. References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees. For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company.
(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights, or receive any benefits, under an
Award.
(d) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may elect to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board, a Participant
may satisfy the tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares used to satisfy minimum statutory tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.
(e) Amendment of Award. Except as set forth in Sections 5(g), 6(f),11(g) and
11(h), the Board may amend, modify or terminate any outstanding Award, including
but not limited to, substituting therefor another Award of the same or a
different type, changing the date of exercise or realization, and converting an
Incentive Stock Option to a Nonstatutory Stock Option. The Participant’s consent
to such action shall be required unless (i) the Board determines that the
action, taking into account any related action, does not materially and
adversely affect the Participant’s rights under the Plan or (ii) the change is
permitted under Section 10.
(f) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and

8

--------------------------------------------------------------------------------




delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(g) Limitations on Vesting. Subject to Section 11(h), no Award shall vest
earlier than the first anniversary of its date of grant, unless, in the case of
an Option, such Option is granted in lieu of salary, bonus or other compensation
otherwise earned by or payable to the Participant. The foregoing sentence shall
not apply to (i) Awards granted to Non-Employee Directors and (ii) in addition
to any Awards granted to Non-Employee Directors, an aggregate of up to 5% of the
maximum number of authorized shares set forth in Section 4(a)(1).
(h) Acceleration. The vesting of Awards may be accelerated only in the following
circumstances:
(1) Restricted Stock, RSUs and Other Stock-Based Awards. The Board may, at any
time, provide that Restricted Stock, RSUs or Other Stock-Based Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, (A) upon the death or disability of the Participant or (B) upon a
change in control of the Company.
(2) Options and Stock Appreciation Rights. With respect to any Option or SAR,
the Board may, in its discretion, either at the time an Option or a SAR is
granted or at any time thereafter, provide that such Option or SAR shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be
(collectively, “accelerated”), (A) upon the death or disability of the
Participant or (B) upon a change in control of the Company.
 12.
Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued with respect to an Award
until becoming the record holder of such shares.
(c) Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of 10 years from the
Effective Date, but Awards previously granted may extend beyond that date.
(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by
Section 162(m); (ii) no amendment that would require stockholder approval under
the rules of the national securities exchange on which the Company then
maintains its primary listing may be made effective unless and until the
Company’s stockholders approve such amendment; and (iii) if the national
securities exchange on which the Company then maintains its primary listing does
not have rules regarding when stockholder approval of amendments to equity
compensation plans is required (or if the Company’s Common Stock is not then
listed on any national securities exchange), then no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 4(c) or 10), (B) expanding the types of Awards that may
be granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s stockholders approve such amendment. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan.
(e) Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise

9

--------------------------------------------------------------------------------




inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.
(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and
(ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A) (the “ New Payment Date ”), except as
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.
(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.
(h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.



10